Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Iguchi et. Al. (US 20100289156 A1 previously cited hereinafter Iguchi).

Regarding claim 1, Iguchi teaches in Figs. 1-5 with associated text a method for a manufacturing a semiconductor package assembly, the method comprising: 

disposing a second semiconductor die 2B adjacent to the substrate and spaced laterally apart from the first semiconductor die (Fig. 4A), the second semiconductor die having a second coupling face (upper face covered by layer 12  Fig. 4A) that faces away from the substrate (paragraph [0038], lines 2-5); and 
stacking a third semiconductor die 6 over the first semiconductor die and the second semiconductor die (Fig. 4A), the third semiconductor die having a third coupling face (lower face partially covered by 64 Fig. 4A) and bond pads 63 at the third coupling face (Fig. 4B), the third coupling face facing but not contacting the first coupling face and facing but not contacting the second coupling face ( the coupling faces are separated by 12 and 64 Fig. 4A) (paragraph [0039], lines 1-8); 
wherein stacking the third semiconductor die includes aligning a third conductive pad (one of pads 62 to overlap corresponding pad 21 Fig. 2) on the third coupling face with a first conductive pad 21 on the first coupling face to form a first proximity coupling interconnect (paragraph [0039]) lines 4-10 the pads are capacitatively and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from a proximity coupling interconnect), wherein the third conductive pad is spaced from the first conductive pad by a first gap distance (paragraph [0030], lines 10-13), 
wherein stacking the third semiconductor die further includes aligning a second conductive pad 22 on the second coupling face with a fourth conductive pad (one of pads 62 overlapping corresponding pad 22 Fig. 4B) on the third coupling face to form a second proximity interconnect (paragraph [0039]) lines 4-10 the pads are capacitatively and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from a proximity coupling interconnect), wherein the fourth conductive pad is spaced from the second conductive pad by a second gap distance (paragraph [0030], lines 10-13), and 
wherein the first gap distance and the second gap distance are defined by a volume of one or more electrical connectors 61 (the volume of the one or more electrical connectors allows layer 64 to be arranged on layer 12 (Fig. 4B) and therefore is interpreted to define the first gap distance and the second gap distance as increasing the height and therefore the volume of the electrical interconnects increases 


    PNG
    media_image1.png
    451
    645
    media_image1.png
    Greyscale


Regarding claim 2, Iguchi teaches positioning the one or more electrical connectors 61 laterally apart from the first proximity coupling interconnect and from the second proximity coupling interconnect (Fig. 4A).

Regarding claim 3, Iguchi teaches the position of the electrical connector defines the alignment of the first conductive pad and the third conductive pad (Fig. 4B and paragraph [0039], lines 9-10).  

Regarding claim 6, Iguchi teaches the first proximity coupling interconnect and the second proximity coupling interconnect each comprises a capacitive coupling interconnect or an inductive coupling interconnect (interconnects are both capacitive and inductive paragraph [0047], lines 1-5 and 13-16).  

Regarding claim 7, Iguchi teaches the first gap distance is about 1 microns to about 10 microns (10 microns paragraph [0030], lines 5-13).  

Regarding claim 8, Iguchi teaches the first semiconductor die and the second semiconductor die each comprises a memory die (paragraph [0021], lines 1-2).  

Regarding claim 9, Iguchi teaches the third semiconductor die comprises a logic die (paragraph [0021], lines 9-10).  

Regarding claim 15, Iguchi teaches the third semiconductor die extends over at least a set of bond pads 51 on the substrate (Fig. 4A).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 4-5, 16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi as applied to claim 1 and further in view of Sutherland (US 20020016021 A1 previously cited hereinafter Sutherland).

	Regarding claim 4, Iguchi teaches the method of claim 1, wherein the first coupling face has a first passivation layer 12 extending beyond a height of the first conductive pad (Fig. 4B and paragraph [0030]), wherein the third coupling face has a third passivation layer 64 extending beyond a height of the third conductive pad and a height of the fourth conductive pad.
	Iguchi does not specify the first passivation layer has a first opening exposing the first conductive pad and the third passivation layer has a third opening exposing the third conductive pad and a fourth opening exposing the fourth conductive pad.
	Sutherland discloses in Figs. 6C with associated text a first passivation layer 632 similar to that of Iguchi having a first opening 664 (paragraph [0037], lines 4-6) exposing a first conductive pad 612 (paragraph [0037], lines 7-10 and Fig. 6C) and a third passivation layer 652 similar to that of Iguchi having a third opening 664 (paragraph [0037], lines 4-6) exposing the third conductive pad 622 and a fourth opening 664 exposing a fourth conductive pad (other pad 622) (paragraph [0037], lines 7-10 and Fig. 6C) so that by using passivation layers similar to those of Sutherland having openings over each of the pads of Iguchi the first passivation layer would have a first opening exposing the first conductive pad and the third passivation layer have a third opening exposing the third conductive pad and a fourth opening exposing the fourth conductive pad.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the passivation layers of Iguchi to have a openings exposing the conductive pads similar to the passivation layers of Sutherland  because according to Sutherland by using such a structure when the two dice 610 and 620 are brought into face-to-face contact, a space 680 remains between signal pads 622, 612 by virtue of the pads being recessed beneath their respective surfaces 

Regarding claim 5, Iguchi teaches first 12 and third 64 passivation layers define the first gap distance between the first conductive pad and the third conductive pad and the second gap distance between the second conductive pad and the fourth conductive pad (Fig. 4B, paragraph [0030]).  


	Regarding claim 16, Iguchi teaches in Figs. 1-5 with associated text a method of manufacturing a semiconductor package assembly, the method comprising: 
disposing a third semiconductor die 6 over a first semiconductor die 2A and a second semiconductor die 2B (Fig. 4A), wherein the third semiconductor die has a third coupling face (lower face of 6 partially covered by 64 Fig. 4A) having a first portion that overlaps but does not contact a first coupling face (upper face of 2A covered by 12 Fig. 4A) of the first semiconductor-4- 148672508.1Application No. 16/440,727Attorney Docket No. 010829-9120.US03Client Reference No. 2013-0593.03/USdie and a second portion that overlaps a second coupling face (upper face of 2B covered by 12 Fig. 4A)  of the second semiconductor die (the coupling faces are separated by 12 and 64 and so do not contact each other Fig. 4A) (paragraph [0039], lines 1-8); 
aligning a first pad (one of pads 21) on the first coupling face and a third pad (one of pads 62 overlapping pads 21 Fig. 2) on the third coupling face to form a first proximity coupling interconnect between the first semiconductor die and the third semiconductor die (paragraph [0039]) lines 4-10 the pads are capacitavely and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from a proximity coupling interconnect), wherein the first pad is spaced apart from the third pad by a first space (paragraph [0030], lines 10-13); 
aligning a second pad (one of pads 22) on the second coupling face and a fourth pad (one of pads 62 overlapping pads 22 Fig. 2) on the third coupling face to form a second proximity coupling interconnect between the second semiconductor die and the third semiconductor die (paragraph [0039]) lines 4-10 the pads are capacitatively and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from 
wherein a spacing structure 61 projecting from a third portion of the third coupling face that does not overlap the first coupling face or the second coupling face (Fig. 4A) defines a first gap between the first pad and the third pad and a second gap between the third pad and the fourth pad (6 is aligned using spacing structure 61 paragraph [0039, lines 9-10 so that it would define the arrangement of the first and second gaps).
	Iguchi does not specify the first space is a first open space and the second space is a second open space.
	Sutherland discloses in Fig. 6C with associated text a space 680 similar to the spaces of Iguchi is as open space 680 so that by using a space similar to that of Sutherland in the method of Iguchi the first space would be a first open space and the second space would be a second open space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first space of Iguchi to be a first open space and the second space of Iguchi to be a second open space similar to the space of Sutherland  because according to Sutherland by using such a structure when the two dice 610 and 620 are brought into face-to-face contact, a space 680 remains between signal pads 622, 612 by virtue of the pads being recessed beneath their respective surfaces 626, 616 (paragraph [0037]) so that such a structure would be suitable for setting the spaces of Iguchi.  

Regarding claim 18, Iguchi in view of Sutherland teaches the method of claim 16, wherein the first coupling face has a first passivation layer 12 extending beyond a height of the first pad (Fig. 4B and paragraph [0030]) and having a first opening exposing the first pad, wherein the second coupling face has a second passivation layer 12 extending beyond a height of the second pad (Fig. 4B and paragraph [0030]) and having a second opening exposing the second pad, and wherein the third coupling face has a third passivation layer 64 extending beyond a height of the third pad and the fourth pad (Fig. 4B and paragraph [0030]).

	Sutherland discloses in Figs. 6C with associated text a first passivation layer 632 having a first opening 664 (paragraph [0037], lines 4-6) exposing a first conductive pad 612 (paragraph [0037], lines 7-10 and Fig. 6C) and a third passivation layer 652 having a third opening 664 (paragraph [0037], lines 4-6) exposing the third conductive pad 622 and a fourth opening 664 exposing a fourth conductive pad (other pad 622) (paragraph [0037], lines 7-10 and Fig. 6C) so that by using passivation layers similar to those of Sutherland having openings over each of the pads of Iguchi the first passivation layer would have a first opening exposing the first conductive pad, the second passivation layer would have a second opening exposing the second pad and the third passivation layer would have a third opening exposing the third conductive pad and a fourth opening exposing the fourth conductive pad..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the passivation layers of Iguchi to have a openings exposing the conductive pads similar to the passivation layers of Sutherland  because according to Sutherland by using such a structure when the two dice 610 and 620 are brought into face-to-face contact, a space 680 remains between signal pads 622, 612 by virtue of the pads being recessed beneath their respective surfaces 626, 616 (paragraph [0037]) so that such a structure would be suitable for the passivation layer of Iguchi so that first and second spaces may be formed.

Regarding claim 19, Iguchi teaches the first proximity coupling interconnect and the second proximity coupling interconnect each comprises a capacitive coupling interconnect or an inductive coupling interconnect (interconnects are both capacitive and inductive paragraph [0047], lines 1-5 and 13-16).  

Regarding claim 20, Iguchi teaches the spacing structure comprises a solder interconnect (paragraph [0021], line 11) spaced laterally apart from the first proximity coupling interconnect and the 

Regarding claim 22, Iguchi teaches n first pad is spaced from the third pad by a distance from about 1 microns to about 10 microns (10 microns paragraph [0030], lines 5-13).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi as applied to claim 1 and further in view of Park et. Al. (US 20120292745 A1 newly cited Park).

Regarding claim 12, Iguchi teaches the method of claim 1.
	Iguchi does not specify coupling a thermal lid to the substrate, the thermal lid enclosing the first semiconductor die, the second semiconductor die and the third semiconductor die.
	Park discloses in Fig. 5 with associated text coupling a thermal lid to a substrate 142, the thermal lid enclosing a first semiconductor die 124, a second semiconductor die (other die 124) and a third semiconductor die 164 (paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple a thermal lid as taught by Park to the substrate of Iguchi the thermal lid enclosing the first semiconductor die, the second semiconductor die and the third semiconductor die of Iguchi because according to Park heat spreader 194 and TIM 192 form a thermally conductive path that distributes and dissipates the heat generated by the high frequency electronic components of semiconductor die 124 and 164 and increases the thermal performance of semiconductor package 190 (paragraph [0064]).

Regarding claim 13, Iguchi in view of Park teaches the method of claim 12.
Iguchi does not specify disposing a thermal fill material between the thermal lid and the first semiconductor die, the second semiconductor die and the third semiconductor die.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a thermal fill material as taught by Park disposed between the thermal lid and the first semiconductor die, the second semiconductor die and the third semiconductor die of Iguchi because according to Park heat spreader 194 and TIM 192 form a thermally conductive path that distributes and dissipates the heat generated by the high frequency electronic components of semiconductor die 124 and 164 and increases the thermal performance of semiconductor package 190 (paragraph [0064]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi as applied to claim 1 and further in view of Nishimura et. Al. (US 20080150157 A1 newly cited Nishimura).

Regarding claim 14, Iguchi teaches the method of claim 1.
Iguchi does not specify disposing an underfill material between the third semiconductor die and the substrate.
	Nishimura discloses in Figs. 5 and 43 with associated text disposing an underfill material 133 between a semiconductor die 44 similar to the third semiconductor die of Iguchi and a substrate 41 (paragraph [0395]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an underfill material between the third semiconductor die of Iguchi and the substrate as taught by Nishimura because according to Nishimura such an underfill material surrounds the periphery of a connection part formed by the bump 51 and the conductive member 131 is provided as an underfill material between the second semiconductor chip 44 and the wiring board 41 (paragraph [0064]) and third adhesive 133 fills not only the peripheries of the bump 51 and the conductive member 131 but also a gap part between the second semiconductor chip 44 and the wiring board 41 due to capillarity action, so that the second semiconductor chip 44 is fixed to the wiring board 41 (paragraph [0395]) so .

Response to Arguments

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. Regarding the arguments on pages 9-10 the third coupling face of the third die (lower face of 6 covered by layer 64 Fig. 4A) does not contact the first coupling face of the first die (upper face of 2A covered by layer 12 Fig. 4A) or the second coupling face of the second die (upper face of 2B covered by layer 12 Fig. 4A) as they are separated by layers 12 and 64 (Fig. 4A). The volume of the one or more electrical connectors allows layer 64 to be arranged on layer 12 (Fig. 4B) and therefore is interpreted to define the first gap distance and the second gap distance as increasing the height and therefore the volume of the electrical interconnects would increase the gap distances, the claim would not necessarily require a gap between for example a third passivation layer on the third coupling face and a first passivation layer on the first coupling face. Examiner further notes that if the claim were amended to require a gap between for example a third passivation layer on the third coupling face and a first passivation layer on the first coupling face that this would appear to be inconsistent with claim 5 which requires “the first and third passivation layers define the first gap distance between the first conductive pad and the third conductive pad and the second gap distance between the second conductive pad and the fourth conductive pad”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lauterbach et. Al. (US 7525199 B1 newly cited) in Fig. 8 and Slupsky (US 20110254123 A1 newly cited) in Figs. 13e -13f teach a devices similar to that of Nishimura wherein a gap distance between proximity interconnects is defined by in an electrical interconnect alone and not partly by a thickness of passivation layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        

/AARON J GRAY/Examiner, Art Unit 2897